Title: To James Madison from George William Erving, 10 January 1807
From: Erving, George William
To: Madison, James



Dear Sir,
Madrid Jany. 10th. 1807

In reference to the correspondence between Mr. Kirkpatrick & myself which is inclosed with the accompanying official letter (No. 20) I herewith transmit for your private information copy of a letter from Hy. Grevignée Junr. dated Algesiras Oct. 10th. 1806 to R. W. Meade, which I have accidentally laid my hands on: You will observe by several Expressions in this, viz. "one of the vessels loaded with this vintage by my house for Tonningen & a Market" more particularly; that there can be no doubt of the Cargo of the Romulus having been shipped by the house of Grevignée & Co of Malaga in fact for London, & undoubtedly upon English Accounts; in this house Mr. Kirkpatrick is a partner, he also as well as Mr. Newman the ostensible shipper is a brother in law of Henry Grevignee, & old Mr. Grevignée the father of their wives is also a partner in the house.
The Romulus so loaded with property for English account was carried into Algesiras, where after the commencement of a process, by a compromise made with Captors in which there is not the least question but that the Judge was concerned, on the payment of 5500 dollars she was released: The commandant of the gun boat station (apostadero) Mr. Truxillo, knowing of this corrupt transaction, seised the Vessel after her release, but upon application to the government this second detention was considered illegal, & she was finally discharged.
You will best determine what degree of culpability attaches to Mr. Kirkpatrick from his connection with those transactions.  As it has appeared to me, the very evasion & disloyalty which characterize his correspondence on this occasion, rendering him unfit for the public Service, it is my duty to Submit the affair to your consideration: that if you also shoud be of that opinion, you may employ in his post (which is considered to be a very valuable one) some American Citizen whose character is known to you.  As for this gentleman I am told that he never was in the United States.  I am Dear Sir with true respect & esteem Your very obliged & obt. St.

George W Erving


I pray you to be so good as to Excuse the great haste in which I have been obliged to write this

